Title: From George Washington to Brigadier General David Forman, 16 October 1777
From: Washington, George
To: Forman, David



Head Quarters [Worcester Township, Pa.] October 16th 1777 8 OClock P.M.
sir

I have this moment receiv’d your favor of Yesterday, & am very sorry to find that the Number of Militia you mention your being able to collect is so far inferior to what you expected.
It is my earnest request that you immediately collect all the Men you possibly can & send them on as fast as any considerable number can be got together under good Officers to Join this Army, As you will remain to March with the last detachment, I wish you to use all your Influence & Interest with your Legislative Body that they may give you what Assistance they can in the Completion of this necessary Object—You can urge with great Justice, that as long as Genl Howes Army has an existance the Counties adjacent to it will be eternally subject to Depredations, nor can any thing prevent it, but such a Union & Coopperation of the People as will effectually reduce him, to attain which happy end, a better opportunity than the present never presented itself.
Mr Tilghman Informs me that he has given you some Account of our situation & of the Victory our Northern Army has most opportunely gain’d over Genl Burgoyne, which I hope may be improved into a total defeat.
Our Army has this day come to the same Ground from whence we March’d to Attack the Enemy on the Night of the 3d Instant.
Another reason occurs why it is the true Interest of your Legislature to give us every Aid upon the present occasion, which is, that if the Enemy can bring up their shipping & get the City fortified & secur’d for winter Quarters, it will be so much in their power to make constant incursions into your State that you will be either oblig’d to submit to repeated heavy Losses by being between two fires, or keep your Militia on foot throughout the Severity of the Winter. I am Sir your mo. Obedt servt

Go: Washington

